

113 HR 3144 IH: Fairness for Beneficiaries Act of 2013
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3144IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to provide Medicare coverage of extended care services without regard to a requirement for a 3-day prior hospitalization, and for other purposes.1.Short titleThis Act may be cited as the Fairness for Beneficiaries Act of 2013.2.Medicare coverage of extended care services without a 3-day prior hospitalization(a)In generalSubsection (f) of section 1812 of the Social Security Act (42 U.S.C. 1395d) is amended to read as follows:(f)Coverage of extended care services without a 3-Day prior hospitalization(1)In generalCoverage shall be provided under this part for an individual for extended care services in a skilled nursing facility that are not post-hospital extended care services if, before the individual is admitted to the skilled nursing facility, a physician or other qualified health care practitioner described in section 1814(a)(2) makes a determination that the provision of extended care services to the individual is medically necessary and has made the certification described in subparagraph (B) of such section with respect to such services (and continues to have such a certification made in the same manner as for post-hospital extended care services).(2)Continued application of certification and other requirements and provisionsThe requirements of paragraphs (2) and (6) of section 1814(a) and the provisions of subsections (b)(2) and (e) and sections 1852(l), 1861(v)(1)(G)(i), 1861(v)(2)(A), 1861(v)(3), 1861(y), 1861(tt)(1)(B), 1862(a)(18), 1866(a)(1)(H)(ii)(I), 1883(d), 1883(f), and 1888(e) shall apply to extended care services provided under this subsection in the same manner as they apply to post-hospital extended care services.(3)MAC determinations(A)Publication of requirements for determinationsNot later than 6 months after the date of the enactment of this paragraph, the Secretary shall publish a set of uniform requirements that will enable the medicare administrative contractors to make determinations as to whether an admission described in paragraph (1) is medically necessary.(B)MAC auditsA medicare administrative contractor may audit determinations described in paragraph (1) based on the uniform requirements established under subparagraph (A). In any administrative proceeding to review such determinations, the uniform requirements established by the Secretary shall be binding on administrative law judges..(b)Effective dateThe amendment made by subsection (a) shall apply to extended care services furnished on or after the date that is 1 year after the date of the enactment of this Act.